                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO


Civil Action No. 15-cv-01525-MSK

MARK WILSON, and
WILSON LAW LTD.,

        Plaintiffs,

ADVISORLAW LLC,
DOCHTOR DANIEL KENNEDY, and
STACY SANTMYER,

        Defendants.


                                      FINAL JUDGMENT

        In accordance with orders filed during the pendency of this case, and pursuant to Fed. R.

Civ. P 58(a) the following Final Judgment is hereby entered.

        Pursuant to the Opinion and Order by Chief Judge Marcia S. Krieger (Doc. #75) filed on

October 11, 2018, GRANTING in part Defendants’ Motion for Summary Judgment (Doc. #63)

it is

        ORDERED that judgment is entered in favor of defendants on the Plaintiffs’ Lanham Act

Claim and all other claims are DISMISSED WITHOUT PREJUDICE in accordance with Doc.

#75.

        ORDERED that costs are awarded to the defendant and against the plaintiff upon the

filing of a bill of costs within 14 days of entry of judgment, in accordance with the procedures

set forth in Fed. R. Civ. P. 54(d)(1) and D.C.COLO.LCivR 54.1

        The case will be closed.
DATED this 11th day of October, 2018.


                                   ENTERED FOR THE COURT:
                                   JEFFREY P. COLWELL, CLERK

                                   s/Patricia Glover
                                     Deputy Clerk
